Continuing Abatement Order filed October 29, 2015




                                      In The

                    Fourteenth Court of Appeals
                                   ____________

                              NO. 14-15-00402-CR
                                   ____________

                     THOMAS ROY MARTIN, Appellant

                                        V.

                       THE STATE OF TEXAS, Appellee


                    On Appeal from the 208th District Court
                            Harris County, Texas
                        Trial Court Cause No. 1403752

                  CONTINUING ABATEMENT ORDER

      On August 18, 2015, we abated this appeal and ordered the trial court to
conduct a hearing to determine whether appellant was entitled to proceed without
advance payment of costs and appointed counsel on appeal. The clerk’s record and
reporter’s record have been filed. As of this date, we have not received a record of
the hearing or a supplemental clerk’s record containing appointment of appellate
counsel. Accordingly, we enter the following order. See Tex. R. App. P. 35.3(c).
      We ORDER the judge of the 208th District Court to immediately conduct a
hearing at which appellant, appellant’s counsel, if any, and counsel for the State
shall participate, either in person or by video teleconference, to determine whether
appellant desires to prosecute his appeal, and, if so, whether appellant is indigent
and, thus entitled to appointed counsel on appeal. The judge may appoint appellate
counsel for appellant if necessary. The judge shall see that a record of the hearing
is made, shall make findings of fact and conclusions of law, and shall order the
trial clerk to forward a record of the hearing and a supplemental clerk’s record
containing the findings and conclusions. The transcribed record of the hearing, the
court’s findings and conclusions, and a videotape or compact disc, if any,
containing a recording of the video teleconference shall be filed with the clerk of
this court within thirty days of the date of this order.

      The appeal is abated, treated as a closed case, and removed from this court’s
active docket. The appeal will be reinstated on this court’s active docket when the
trial court’s findings and recommendations are filed in this court.



                                        PER CURIAM